                                                                                  FILED
                                                                               NOV 2 5 2020
                    UNITED STATES DISTRICT COURT
                                                                            PETER A. MOORELJJR., cLERK
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA                    BYUS D I S W     RT,Jifp~LK
                                                                                                  0

                          WESTERN DIVISION



UNITED STATES OF AMERICA                     )
                                             )
             V.                              )     CRIMINAL INFORMATION
                                             )
LAKISHA VICTORIA MCDOUGALD                   )



     The United States Attorney charges:

                                INTRODUCTION

     At all times material to this Criminal Information:

     ·l.     The .Supplemental Nutrition Assistance Program ("SNAP"), formerly

known as the Food Stamp Program, was a federally funded, national benefits

program established by the United States government to help qualifying individuals.

and families buy food.

     2. .    In most states, including the State of North Carolina, SNAP benefits

were provided to recipients on plastic, rechargeable Electronic Benefits Transfer .

("EBT") cards.    Each North Carolina SNAP recipient's EBT card contained an

embedded magnetic stripe that stored account information necessary t9 conduct food

purchases, similar to a debit card.

     3.     · The EBT card accounts of recipients were credited on a monthly basis

with a certain dollar amount of federal SNAP benefits, to be used by the recipient to

buy eligible food items. EBT cards and SNAP benefits could not be exchanged or

redeemed for cash, and these benefits were non-transferrable.



            Case 5:20-cr-00524-BR Document 1 Filed 11/25/20 Page 1 of 5
     4.      The United States Department of Agriculture. ("USDA'') administered

SNAP through the Food and Nutrition Service ("FNS"), a federal agency. FNS's

responsibilities included providing federal funds to state governments, including the
                I                                                                   )



State of North Carolina, which then distributed the money to qualifying individuals

and families to purchase food.

     5.      Social service agencies from each state shared responsibility with FNS

for administering SNAP benefits, by authorizing and revoking distribution of those

benefits to individual SNAP recipients.       In the State of North Carolina, SNAP

benefits were managed by the North Carolina Department of Health and Human

Services, Division of Social Services ("DSS").
                                                     f


     6.      The NC FAST system _was a statewide computer database solution that

facilitated the management ofDSS benefits and services (e.g., SNAP and Medicaid)

at the county level.

     7.      Fidelity Information Services ("FIS") was awarded the network contract

for North Carolina's EBT system for SNAP benefits. Among other functions, FIS

issued original and replacem~nt EBT cards to recipients. FIS also processed SNAP

purchases made with EBT cards at retail stores (for example, FIS authorized the
                                                         •        'I            l
transaction and deducted the purchase amount from the recipient's available

balance.

      8.     The       defendant,     LAKISHA        . VICTORIA          MCDOUGALD

("MCDOUGALD"), was an income maintenance caseworker with the Harriett

County Department of Social Services from 2014 to 2019.                In this capacity,



                                          2
           Case 5:20-cr-00524-BR Document 1 Filed 11/25/20 Page 2 of 5
MCDOUGALD was responsible for, among other things, interviewing ·applicants and

determining their eligibility for SNAP and other income-based programs in Harnett

. County by utilizing the NC FAST system.

                                    The Scheme

      9.      Using her position and privileges as a Harnett County DSS worker,

MCDOUGALD unlawfully accessed the SNAP accounts of individuals who were no

longer eligible to receive such benefits in North Carolina (hereinafter, "victims").
                           \
      10.     Among other aspects of the scheme, MCDOUGALD used the NC FAST

system to change victim addresses on file with DSS to her home address.

MCDOUGALD,-in turn, caused victim EBT cards to be issued by FIS and delivered

to her home address.

      11.     MCDOUGALD also added false dependents to the victim accounts in an

effort to increase the monthly SNAP allowance per card.

      12.     After receiving the    EBT       cards,   MCDOUGALD      converted the

government funds ori. the cards for her own benefit, including providing the cards to

other individuals for their use, in exchange for a cash fee, and personally making

purchases.     In total, MCDOUGALD embezzled more than $200,000 in SNAP

benefits.

                                    COUNT ONE

      13.     The allegations in paragraphs 1 through 12 are re-alleged and

incorporated as though fully set forth herein.




                                           3
            Case 5:20-cr-00524-BR Document 1 Filed 11/25/20 Page 3 of 5
      14.       Beginning no later than in or about May 2014, and continuing thereafter

until iri. or about June 2019, both dates being approximate and inclusive, in the

Eastern District of North Carolina, the defendant,

                         LAKISHA VICTORIA MCDOUGALD

knowingly and willfully embezzled, stole, purloined, and converted to her own use,

federal funds of the United States, that is, SNAP funds of the United States

Department of Agriculture, with an aggregate value of more than $1,000.

      All in violation of Title 18, United States Code, Section 641.


                                FORFEITURE NOTICE

      Upon conviction of the offense alleged in this Indictment, the defendant shall

forfeit to the United States, pursuant to Title 18; United States Code, Section

98l(a)(l)(C), as ~ade applicable by Title 28, United States Code; section 2461(c), any

property, real or personal, which constitutes or is derived from proceeds traceable to

said offense.

      The forfeitable property includes, but is not limited to, the following:

      Forfeiture Money Judgment:

      (a)       A sum of money representing the gross proceeds traceable to the

commission of the offense personally obtained by the defendant in the amount of at

least $233,913.

      If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

       (1) cannot be located upon the exercise of due diligence;


                                            4
            Case 5:20-cr-00524-BR Document 1 Filed 11/25/20 Page 4 of 5
      (2) has been transferred or sold to, or deposited with, a third person;

      . (3) has been placed beyond the jurisdiction of the court;

      (4) has been substantially diminished in value; or

      (5) has been commingied with other property which cannot be subdivided

          without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek forfeiture of any other property of the defendant upto the value of the

above forfeitable property.

                                         ROBERT J. HIGDON, JR..



                                         ~
                                        ADAlV_O\HULBfil
                                        Assistant United States Attorney ·
                                        Criminal Division

                                         Daw:iftf ·




                                            5
          Case 5:20-cr-00524-BR Document 1 Filed 11/25/20 Page 5 of 5
